Title: From George Washington to James Craik, 25 March 1784
From: Washington, George
To: Craik, James



Dear Sir,
Mount Vernon 25th March 1784

In answer to Mr Bowie’s request to you, permit me to assure that Gentleman, that I shall at all times be glad to see him at this retreat—That whenever he is here, I will give him the perusal of any public papers antecedent to my appointment to the command of the American army—that he may be laying up materials for his work. And whenever Congress shall have opened their Archives to any Historian for information, that he shall

have the examination of all others in my possession which are subsequent thereto, but that ’till this epoch, I do not think myself at liberty to unfold papers which contain all the occurrences & transactions of my late command; first, because I conceive it to be respectful to the sovereign power to let them take the lead in this business—& next, because I have, upon this principle, refused Doctr Gordon & others who are about to write the History of the revolution this priviledge.
I will frankly declare to you, My Dr Doctor that any memoirs of my life, distinct & unconnected with the general history of the war, would rather hurt my feelings than tickle my pride whilst I lived. I had rather glide gently down the stream of life, leaving it to posterity to think & say what they please of me, than by an act of mine to have vanity or ostentation imputed to me—And I will furthermore confess that I was rather surprized into a consent, when Doctr Witherspoon (very unexpectedly) made the application, than considered the tendency of that consent. It did not occur to me at that moment, from the manner in which the question was propounded—that no history of my life, without a very great deal of trouble indeed, could be written with the least degree of accuracy—unless recourse was had to me, or to my papers for information—that it would not derive sufficient authenticity without a promulgation of this fact—& that such a promulgation would subject me to the imputation I have just mentioned—which would hurt me the more, as I do not think vanity is a trait of my character.
It is for this reason, & candour obliges me to be explicit, that I shall stipulate against the publication of the memoirs Mr Bowie has in contemplation to give the world, ’till I shou’d see more probability of avoiding the darts which I think would be pointed at me on such an occasion; and how far, under these circumstances, it wou’d be worth Mr Bowie’s while to spend time which might be more usefully employed in other matters, is with him to consider; as the practicability of doing it efficiently, without having free access to the documents of this War, which must fill the most important pages of the Memoir, & which for the reasons already assigned cannot be admitted at present, also is. If nothing happens more than I at present foresee, I shall be in Philadelphia on or before the first of May; where ’tis probable I may see Mr Bowie & converse further with

him on this subject—in the mean while I will thank you for communicating these Sentiments. I am very truly Your affectionate friend & Servt

G: Washington

